DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/14/2019 and 12/20/2019 have been considered by the Examiner.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claims 1, 6, and 7 recite “{This copolymer is written as P(VDF/TrFE), or written exclusively as PVT by simplifying}” which renders the claims unnecessarily verbose and awkward.  The Examiner notes that the claim language can be simplified by specifically claiming the composition of each polymer and provide a single name for each polymer (i.e. PVT1 and PVT2).
Claims 2, 4, 8, and 9 recite wherein the first copolymer PVT1 is a copolymer PVT having a VDF copolymerization” ratio is redundant and awkward as claim 1 already recites the first copolymer is PVT1.  The Examiner suggests amending the claim so as to recite “wherein the first copolymer PVT1 comprises 85 mol% VDF and 15 mol% of Claims 4 and 9 also recite “a residual polarization and an electromechanical coupling coefficient of the piezoelectric film comprising the mixture of the first copolymer PVT85/15 and the second copolymer PVT81/9 are higher than those of each of PVT85/15 and PVT81/9 alone” which is redundant as claims 1 and 6 from which claims 4 and 9 respectively depend already recite that a residual polarization and an electromechanical coupling coefficient of the piezoelectric film comprising the mixture of the first copolymer PVT1 and the second copolymer PVT2 are higher than those of each of PVT1 and PVT2 alone.  A similar situation applies to claims 2 and 8. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 6, and 7 recite a copolymerization ratio of VDF versus TrFE in terms of a percentage.  Because of the usage of the term “ratio” in conjunction with a percentage, it is unclear whether the claimed ratio is the amount of VDF relative to the amount of TrFE or if what is being claimed is the molar percentage of VDF and TrFE relative to the total monomer content of the polymer. As such, the claim is indefinite.
From Applicant’s specification it appears that what is being claimed is the molar percentage of VDF and TrFE relative to the total monomer content of the copolymer.  
Claims 3, 5, 8 and 9 recite “a mixing ratio of PVT1 (PVT85/15) is in the range of 50 wt% to 80 wt%” or “a mixing ratio of PVT1 (PVT85/15) is in the range of 30 wt% to 70 wt%”.  However, the claim does not recite what the mixing ratio is relative to.  The claimed mixing ratio could be amount of PVT relative to PVT2 or alternatively the amount of PVT1 relative to the total weight of the claimed film.  As such, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claim.

In an effort to facilitate compact prosecution, the Examiner suggests language similar to the following for claim 1. The Examiner also suggests adapting the suggested claim language for claims 6 and 7.


wherein PVT1 comprises from 82 to 90 mol% of VDF and from 10 to 18 mol% of TrFE, and
wherein PVT2 comprises from 60 to 82 mol% of VDF and from 18 to 40 mol% of TrFE, and
wherein a residual polarization and an electrochemical coupling coefficient of the piezoelectric film comprising the polymer mixture are higher than each of PVT1 and PVT2 alone.

The Examiner further suggests claim language similar to the following for claim 2.  The Examiner also suggest adapting the suggested claim language for claims 4, 8, and 9.

2.	The piezoelectric film according to claim, wherein PVT1 comprises 85 mol% of VDF and 15 mol% of TrFE, and
wherein PVT2 comprise from comprises 75 mol% of VDF and 25 mol% of TrFE.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 4,708,989 to Broussoux et al. – discloses a dielectric film formed from a polymer alloy comprising a VDF/TrFE copolymer comprising 60 mol% of VDF and 40 mol% of TrFE and a VDF/TrFE copolymer comprising 70 mol% of VDF and 30 mol% of TrFE (abstract, col. 1 line 65-col. 2 line 11, claims 1-10).  Broussoux et al. do not teach or suggest a film formed from a polymer composition comprising two VDF/TrFE copolymers wherein one of the copolymer comprises 82 to 90 mol% of VDF while at the same time having a residual polarization and an electrochemical coupling coefficient of the composition of the film is greater than that of either of the two copolymer alone.

· US 4,173,033 to Sako et al. – discloses a dielectric film which essentially consists of a VDF/TrFE copolymer wherein the ratio of VDF to TrFE ranges from 95:5 to 10:90 (abstract, col. 2 lines 32-37, claim 1).  Sako et al. do not teach or suggest a film formed from a polymer composition comprising two VDF/TrFE copolymers wherein a residual polarization and an electrochemical coupling coefficient of the composition of the film is greater than that of either of the two copolymer alone.

· US 4,268,653 to Uchidoi et al. – discloses a film formed from a piezoelectric polymer composition wherein the polymer composition comprises a VDF/TrFE copolymer comprising from 45 to 90 mol% of VDF (abstract, col. 1 lines 8-21, col. 2 lines 13-21, claims 1, 5, 7). Uchidoi et al. do not teach or suggest a film formed from a polymer composition comprising two VDF/TrFE copolymers wherein a residual polarization and an electrochemical coupling coefficient of the composition of the film is greater than that of either of the two copolymer alone.

· US 2018/0371226 to Marrani et al. – discloses a VDF/TrFE copolymer and film made therefrom wherein the copolymer comprises from 17 to 45 mol% of TrFE monomer units [abstract, 0002, 0016-0026].  The composition may 

· US 4,560,737 to Yamamoto et al. – discloses a piezoelectric film formed from a polymer composition comprising a VDF (co)polymer which may comprise TrFE and a fluoroelastomer (abstract, col. 1 lines 48-60, col. 2 lines 3-63). The fluoroelastomer comprises VDF (col. 2 lines 15-25).  There is no disclosure or suggestion of two VDF/TrFE copolymers wherein a residual polarization and an electrochemical coupling coefficient of the composition of the film is greater than that of either of the two copolymer alone.

· US 4,578,442 to Ohigashi et al. – discloses a piezoelectric film formed from a polymer composition two VDF/TrFE copolymer wherein one copolymer comprises 72 mol% of VDF (and 28 mol% TrFE) and the other copolymer comprises 79 mol% of VDF (and 21 mol% TrFE).  Ohigashi et al. do not teach or suggest a film formed from a polymer composition comprising two VDF/TrFE copolymers wherein one of the copolymer comprises 82 to 90 mol% of VDF while at the same time having a residual polarization and an electrochemical coupling coefficient of the composition of the film is greater than that of either of the two copolymer alone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782